Title: To James Madison from William Jones, 25 September 1814
From: Jones, William
To: Madison, James


        
          Sir
          Navy Department Septr. 25th. 1814
        
        The papers numbered 1 @ 5 and that marked A. herewith enclosed were received from Com. Decatur by the last mail together with his letter to the Depmt. dated the 22d Inst which is also respectfully submitted; will fully explain the nature of the offensive incident which has produced his remonstrance and appeal to your decision. I view with extreme regret this first inroad upon the harmony and reciprocal respect which has hitherto distinguished the Land and Naval forces of the US. and deprecate the consequences of the course adopted by General Lewis.
        Had the personal violence done to the Naval officer been of a private nature when not on duty, General Lewis might have referred the aggreived party to the laws of his Country with propriety, but the case is widely different. It was unquestionably a military offence and so it would appear the Court martial considered it.
        Between the officers of the Navy and of the regular army this event could not have happened. It has resulted from the nondescript and amphibious character of the Corps stationed at Sandy Hook from which frequent collision may be expected whilst that and the naval force act on the same waters under distinct authorities. I am very respectfully and sincerely your obdt. Servt
        
          W Jones
        
      